DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US 9,157,669), Zhang (US 2011/0016885), and further in view of Lonzarich (US 2015/0292782).
Regarding claim 1, Kruglick discloses an electrocaloric module (refer to Fig. 1), comprising:
an electrocaloric element comprising an electrocaloric film (202), a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film (refer to electrodes 114, and col. 4, lines 23-26, wherein two electrodes are disposed on opposing sides of the electrocaloric effect layer);
a first thermal connection (refer to surface 118) configured to connect to a first thermal flow path between the electrocaloric element (104) and a heat sink (refer to heat dump 108); 
a second thermal connection (refer to surface 116) configured to connect to a second thermal flow path between the electrocaloric element (104) and a heat source (refer to heat source 106); and
an electrical connection (refer to the lines connecting electrodes 114 and a power source 110 as can be seen from Fig. 1) connected to the electrodes (114) configured to connect to a power source (110).
While Kruglick discloses the electrocaloric module, Kruglick fails to explicitly disclose an electronic component embedded in the electrocaloric module, the electronic component in contact with the electrocaloric film, the electronic component configured to perform an ancillary or secondary function associated with generation or transfer of heat energy, wherein the electronic component is a resistor.
However, Zhang teaches a cooling device, comprising an electronic component (refer to the resistor formed by layers 208 and 210) embedded in an electrocaloric module (refer to Fig. 2), the electronic component (208, 210) in contact with an electrocaloric film (202), the electronic component (208, 210) configured to perform an ancillary function (in the instant case, the term “ancillary” is being considered as providing necessary support to the primary operation) associated with generation or transfer of heat energy, wherein the electronic component is a resistor, in order to produce a reference heat signal related to a temperature change of the electrocaloric film (refer to par. 49, lines 4-7, and par. 52, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kruglick by providing an electronic component embedded in the electrocaloric module, the electronic component in contact with the electrocaloric film, the electronic component configured to perform an ancillary or secondary function associated with generation or transfer of heat energy, wherein the electronic component is a resistor in view of the teachings by Zhang, in order to produce a reference heat signal related to a temperature change of the electrocaloric film.
While Kruglick discloses the electrocaloric element, Kruglick fails to explicitly disclose a housing.
However, Lonzarich teaches that it is known in the art of refrigeration, to provide an electrocaloric heat transfer system, comprising a housing (402).
One having ordinary skill in the art of refrigeration would recognize that by providing a housing as taught by Lonzarich with the electrocaloric element in the housing, it will provide protection to the element against its surroundings.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kruglick by providing a housing, in order to protect the electrocaloric element against its surroundings in view of the teachings by Lonzarich along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 2, Kruglick as modified discloses a heat transfer system comprising the electrocaloric module of claim 1, the first thermal flow path between the electrocaloric element (104) and the heat sink (108) through the first thermal connection (118), the second thermal flow path between the electrocaloric element (104) and the heat source (106) through the second thermal connection (116), and a controller (112) configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source to the heat sink (refer to col. 7, lines 60-67, wherein the controller effectively removes and applies the electric field based in the operating temperature of the heat source).

Regarding claim 3, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kruglick as modified discloses wherein the controller (112) is configured to direct power to or receive a signal from the electronic component (refer to par. 49, lines 4-12 as taught by Zhang, wherein the electronic component produces a reference heat signal detected by sensor 212 from which output signal is recorded by computers).

Regarding claim 4, Kruglick discloses a method of making an electrocaloric module, comprising:
fabricating an electrocaloric element comprising an electrocaloric film (104), a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film (refer to electrodes 114, and col. 4, lines 23-26, wherein two electrodes are disposed on opposing sides of the electrocaloric effect layer); and
providing a first thermal connection (118) configured to connect to a first thermal flow path between the electrocaloric element (104) and a heat sink (108), a second thermal connection (116) configured to connect to a second thermal flow path between the electrocaloric element and a heat source (106), and an electrical connection (refer to the lines connecting electrodes 114 and a power source 110 as can be seen from Fig. 1) connected to the electrodes (114) configured to connect to a power source (110).
While Kruglick discloses the electrocaloric module, Kruglick fails to explicitly disclose embedding an electronic component in the electrocaloric module, the electronic component in contact with the electrocaloric film.
However, Zhang teaches a cooling device, comprising embedding an electronic component (refer to the resistor formed by layers 208 and 210) in an electrocaloric module (refer to Fig. 2), the electronic component (208, 210) in contact with an electrocaloric film (202), in order to produce a reference heat signal related to a temperature change of the electrocaloric film (refer to par. 49, lines 4-7, and par. 52, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kruglick by providing embedding an electronic component in the electrocaloric module, the electronic component in contact with the electrocaloric film in view of the teachings by Zhang, in order to produce a reference heat signal related to a temperature change of the electrocaloric film. 
While Kruglick as modified discloses the electrocaloric element, Kruglick fails to explicitly disclose disposing the electrocaloric element in a housing.
However, Lonzarich teaches that it is known in the art of refrigeration, to dispose an electrocaloric element in a housing (402).
One having ordinary skill in the art of refrigeration would recognize that by providing a housing as taught by Lonzarich with the electrocaloric element in the housing, it will provide protection to the element against its surroundings.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kruglick by disposing the electrocaloric element in a housing, in order to protect the electrocaloric element against its surroundings in view of the teachings by Lonzarich along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 5, Kruglick discloses a method of making a heat transfer system, comprising making an electrocaloric module according to the method of claim 4, connecting the first thermal connection to the heat sink (108), connecting the second thermal connection to the heat source (106), connecting the electrical connection to a power source (110), and connecting a controller (112) to the electrodes (114) and the thermal connections, said controller (112) configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source to the heat sink (refer to col. 7, lines 60-67, wherein the controller effectively removes and applies the electric field based in the operating temperature of the heat source).

Regarding claim 6, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses wherein the electrocaloric module comprises a plurality of electrocaloric elements (104A-104N) that individually comprise an electrocaloric film (202), a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film (refer to electrodes 114, and col. 4, lines 23-26, wherein two electrodes are disposed on opposing sides of the electrocaloric effect layer).

Regarding claim 7, Kruglick as modified discloses a method of transferring heat, comprising:
selectively applying voltage to activate electrodes on first and second surfaces of an electrocaloric material disposed in the electrocaloric module (refer to col. 7, lines 60-67, wherein the controller effectively removes and applies the electric field based in the operating temperature of the heat source) of claim 1;
in coordination with application of voltage to the electrodes (114), transferring heat from the heat source (106) to the electrocaloric material and from the electrocaloric material to the heat sink (108);
and receiving a signal from the electronic component (resistor formed by layers 208 and 210 as taught by Zhang) embedded in the electrocaloric module (refer to par. 49, lines 4-12 as taught by Zhang, wherein the electronic component produces a reference heat signal detected by sensor 212 from which output signal is recorded by computers).

Regarding claim 8, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses the electronic component (resistor formed by layers 208 and 210 as taught by Zhang), but fails to explicitly disclose said component being a passive electronic component.
However, applicant has not disclosed that having a passive electronic component solves any stated problem or is for any particular purpose, indicating simply that many other types of electronic components can be embedded, including but not limited to resistors, diodes, Zener diodes, resistance temperature detectors (RTD), inductors, capacitors, a piezoelectric elements, current sensors, positive temperature coefficient of resistance elements (PTCR), fusible links, or interdigitated electrodes (refer to Applicant’s published specification, par. 36). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Kruglick by providing the electronic component being passive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kruglick.

Regarding claim 10, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses wherein the electronic component comprises a positive temperature coefficient of resistance element (refer to the resistor heater 208, 210 as taught by Zhang, which comprises a thin aluminum layer) in the connection between the electrical power source (110) and the electrodes (114).

Regarding claim 12, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses the electronic component (in the instant case a diode as disclosed in col. 5, lines 2-3), but fails to explicitly disclose interdigitated electrodes.
However, applicant has not disclosed that having interdigitated electrodes solves any stated problem or is for any particular purpose, indicating simply that many other types of electronic components can be embedded, including but not limited to resistors, diodes, Zener diodes, resistance temperature detectors (RTD), inductors, capacitors, a piezoelectric elements, current sensors, positive temperature coefficient of resistance elements (PTCR), fusible links, or interdigitated electrodes (refer to Applicant’s published specification, par. 36).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Kruglick by providing interdigitated electrodes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kruglick.

Response to Arguments
Applicant’s arguments, see pp.5-6, filed on 05/10/2022, with respect to claims 1-8, 10 and 12 have been fully considered and are persuasive. The rejection of claims 1-8, 10 and 12 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763